PER CURIAM.
Donnie Jackson appeals the' order summarily denying postconviction relief. At the time the order was entered, Jackson had three postconviction motions pending in the trial court, one Rule 3.850 motion filed November 11,1999 and a second Rule 3.850 motion and “Petition of Ineffective Assistance” that were both filed December 14, 1999. The order on appeal does not disclose which of these three motions it denied.
Since none of the pending motions were properly sworn, and all three omitted information required by Florida Rule of Criminal Procedure 3.850(c), they were all subject to summary denial. We therefore affirm. However, affirmance is without prejudice to Jackson to file a new motion alleging all his claims for relief in a single pleading. This motion is to be filed no later than thirty days after the issuance of the mandate in this appeal. The new motion must be properly sworn and must contain all the information required by rule 3.850(c). We refer Jackson to the model form set out in rule 3.986.
KLEIN, SHAHOOD, and GROSS, JJ., concur.